Name: Council Regulation (EU) NoÃ 1071/2011 of 20Ã October 2011 repealing Regulation (EEC) NoÃ 3448/80 on the implementation of ArticleÃ 43 of the 1979 Act of Accession, concerning the system of trade applicable to the goods covered by Regulations (EEC) NoÃ 3033/80 andÃ (EEC) NoÃ 3035/80
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  agricultural policy;  agricultural activity
 Date Published: nan

 31.10.2011 EN Official Journal of the European Union L 284/1 COUNCIL REGULATION (EU) No 1071/2011 of 20 October 2011 repealing Regulation (EEC) No 3448/80 on the implementation of Article 43 of the 1979 Act of Accession, concerning the system of trade applicable to the goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 1979 Act of Accession, and in particular Article 43 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Improving the transparency of Union law is an essential element of the better law-making strategy that Union institutions are implementing. In that context it is appropriate to remove from active legislation those acts which no longer have real effect. (2) Regulation (EEC) No 3448/80 (1) provided for transitional measures for trade of non-Annex I goods between the EC and Greece between 1 November 1981 and 31 July 1982. While Greece is a full Member now, that Regulation has become obsolete, and should consequently be withdrawn from the active Union acquis. (3) For reasons of legal certainty and clarity, Regulation (EEC) No 3448/80 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 3448/80 is repealed. 2. The repeal of the Regulation referred to in paragraph 1 shall be without prejudice to: (a) the maintenance in force of Union acts adopted on the basis of the Regulation referred to in paragraph 1; and (b) the continuing validity of amendments made by the Regulation referred to in paragraph 1 to other acts of Union law that are not repealed by this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 359, 31.12.1980, p. 18.